DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 11 with an earliest effective filing date of 8/8/19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolls (U.S. Publication No. 2021/0097628 filed on 2/21/17).
	With respect to claim 1, the Kolls reference teaches a system for generating correspondence with one or more contacts, the system comprising: 
a central server including at least a processor and a memory (Computing Device 280 [Figure 2]), the central server configured to communicate with a user terminal (computing device 210 [Figure 2]) and a plurality of content sources (information source 240, financial services 250 [Figure 2]); 
the user terminal configured to accept, from a user, at least one contact input regarding at least one contact (a user requests information about one or more contacts [paragraph 95]); 
the plurality of content sources controlled by a plurality of third parties and including potential content of interest to the contact (information sources are polled for information relevant to the contacts [paragraph 88, 89, and 118]); and 
the processor configured to execute instructions stored on the memory to cause the central server to: 
(i) determine at least one keyword relevant to the at least one contact based on the at least one contact input (contact information is used to create search query for querying the information sources [paragraph 27]); 
(ii) use the at least one keyword to identify relevant content from the plurality of content sources (content relevant to the contact from the information sources is identified by the query [paragraphs 35-36]); 
(iii) calculate at least one value for the relevant content (a score or rating is used to determine a contacts receptiveness to various content [paragraph 46]); and 
(iv) generate a suggested communication to be displayed for the user on the user terminal (a suggested communication to the contact is presented to the user [Item 345 Figure 3E and paragraph 110]) when the at least one value meets a threshold (the trust score is used to determine relevant relationship actions based on a threshold value [claim 3]).
With respect to claim 2, the Kolls reference teaches all of the limitations of claim 1 as described above. In addition, the Kolls reference teaches that the at least one contact input relates to the at least one contact's professional or personal information (the information is personal and business related [paragraph 48]).
	With respect to claim 11, the limitations of claim 11 are merely the method embodiment of claim 1 and claim 11 recites no further significant limitations therein. Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 and claim 11 is likewise rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 12, and 18-20 with an earliest effective filing date of 8/8/19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolls (U.S. Publication No. 2021/0097628 filed on 2/21/17) in view of Gomaa (U.S. Publication No. 2010/0042612 published on 2/18/10).
	With respect to claim 3, the Kolls reference teaches all of the limitations of claim 1 as described above. It does not explicitly recite determining the at least one keyword includes generation of a keyword algorithm using the at least one keyword, and wherein identifying the relevant content includes applying the keyword algorithm to the plurality of content sources. The combination of the Kolls and Gomaa references teach determining the at least one keyword includes generation of a keyword algorithm using the at least one keyword, and wherein identifying the relevant content includes applying the keyword algorithm to the plurality of content sources (a Keyword algorithm is used one content to determine its relevance [Gomaa paragraph 22]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kolls with the algorithm of Gomaa. Such a modification would have made the system more desirable to users by providing better analysis of the content sources.
With respect to claim 12, the limitations of claim 12 are merely the method embodiment of claim 3 and claim 12 recites no further significant limitations therein. Therefore, the limitations of claim 12 are rejected in the analysis of claim 3 and claim 12 is likewise rejected on the same basis.
With respect to claim 18, the Kolls reference teaches a method of developing relevant content for one or more contact, the method comprising: 
receiving at least one input related to at least one contact (a user requests information about one or more contacts [paragraph 95]); 
accessing public information related to the at least one contact (information sources are polled for information relevant to the contacts [paragraph 88, 89, and 118]); 
identifying relevant content for the at least one contact by examining a plurality of content sources (contact information is used to create search query for querying the information sources [paragraph 27] and content relevant to the contact from the information sources is identified by the query [paragraphs 35-36]); and 
generating a suggested communication to be transmitted to the at least one contact based on a calculation using at least one value (a suggested communication to the contact is presented to the user [Item 345 Figure 3E and paragraph 110]).
It does not explicitly recite creating at least one keyword algorithm specific to the at least one contact by processing the at least one input and the public information using a pretrained model. The Gomaa reference teaches creating at least one keyword algorithm specific to the at least one contact by processing the at least one input and the public information using a pretrained model (a Keyword algorithm is used one content to determine its relevance [Gomaa paragraph 22]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kolls with the algorithm of Gomaa. Such a modification would have made the system more desirable to users by providing better analysis of the content sources.
	With respect to claim 19, the Kolls and Gomaa references teach all of the limitations of claim 18 as described above. In addition, they teach that identifying the relevant content includes identifying a plurality of pieces of relevant content (contact information is used to create search query for querying the information sources [Kolls paragraph 27]), and which further includes ranking the plurality of pieces of relevant content based on the calculation using the at least one value determined based on the keyword algorithm (content is ranked [paragraphs 21-24]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kolls with the algorithm of Gomaa. Such a modification would have made the system more desirable to users by providing better analysis of the content sources.
	With respect to claim 20, the Kolls and Gomaa references teach all of the limitations of claim 18 as described above. In addition, they teach displaying the suggested communication on a user terminal, and enabling a user of the user terminal to edit and send the suggested communication to the at least one client (the user is presented with various relationship actions to choose from to send to their contact [paragraph 104 and Figure 3C]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kolls with the algorithm of Gomaa. Such a modification would have made the system more desirable to users by providing better analysis of the content sources.

Claim(s) 4, 8, and 15 with an earliest effective filing date of 8/8/19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolls (U.S. Publication No. 2021/0097628 filed on 2/21/17) in view of Burbank et al. (U.S. Publication No. 2020/0153765 filed on 1/30/19).
	With respect to claim 4, the Kolls reference teaches all of the limitations of claim 1 as described above. It does not explicitly recite calculating the at least one value includes performing a calculation using an input based on a time since last working engagement with the at least one contact. The Burbank reference teaches that calculating the at least one value includes performing a calculation using an input based on a time since last working engagement with the at least one contact (the score is based on purchase history and time since last discussion [paragraph 44]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kolls with the input of Burbank. Such a modification would have made the system more desirable to users by using more relevant data to associate contacts.
	With respect to claim 8, the Kolls reference teaches all of the limitations of claim 1 as described above. It does not explicitly recite that the user terminal includes a digital calendar, and wherein calculating the at least one value includes performing a calculation using an input based an amount of time since a communication between the user and the at least one contact as determined from the digital calendar. The Burbank reference teaches the user terminal includes a digital calendar (calendar events are used in the calculation [paragraphs 14 and 48]), and wherein calculating the at least one value includes performing a calculation using an input based an amount of time since a communication between the user and the at least one contact as determined from the digital calendar (the score is based on time since last discussion [paragraph 44]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kolls with the input of Burbank. Such a modification would have made the system more desirable to users by using more relevant data to associate contacts.
With respect to claim 15, the limitations of claim 15 are merely the method embodiment of claim 8 and claim 15 recites no further significant limitations therein. Therefore, the limitations of claim 15 are rejected in the analysis of claim 8 and claim 15 is likewise rejected on the same basis.

Claim(s) 6 with an earliest effective filing date of 8/8/19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolls (U.S. Publication No. 2021/0097628 filed on 2/21/17) in view of Stahl et al. (U.S. Publication No. 2011/0145023 published on 6/16/11).
	With respect to claim 6, the Kolls reference teaches all of the limitations of claim 1 as described above. It does not explicitly recite that calculating the at least one value includes performing a calculation using an input based on an age of relationship between the user and the at least one contact. The Stahl reference teaches that calculating the at least one value includes performing a calculation using an input based on an age of relationship between the user and the at least one contact (the strength of a relationship between contacts can be based on the age of the relationship [paragraph 52]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kolls with the contact association of Stahl. Such a modification would have made the system more desirable to users by providing them with more currently relevant data.

Allowable Subject Matter
Claims 5, 7, 9, 10, 13, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/           Primary Examiner, Art Unit 2153